Citation Nr: 1801015	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2. Entitlement to an initial compensable rating for pes planus.

3. Entitlement to service connection for a left foot disorder.

4. Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2016 hearing, the Veteran stated that his right knee and pes planus disabilities had worsened since his last examination in November 2008.  He reported having multiple knee procedures, as well as worsening knee pain, swelling, and limited range of motion.  He also complained of increasing pain and tingling in the feet.  The preceding suggests a worsening of the symptoms since his last examination.  The Veteran should be afforded a new VA examination to evaluate the current severity of his disabilities.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

With respect to the service connection claims, the Veteran asserts that he has left foot and left ankle disabilities resulting from an in-service injury.  An August 2000 entry in the service treatment records notes a left foot injury with a fracture of the fifth metatarsal.  A May 2013 MRI showed ankle chondromalacia, tendonitis, and joint effusion, while August 2013 imaging showed degenerative joint disease (DJD) of the left ankle and first metatarsophalangeal joint of the left foot.  See October 2013 and May 2016 Medical Treatment Records, Non-Government Facility.  As there is evidence of current disabilities, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination to address the current severity of his right knee and pes planus disabilities.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a) The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

b) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c) Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d) If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e) Findings of the opposite (left) knee must also be included, unless the examiner states that the left knee is damaged (abnormal).

3. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his left foot and left ankle disabilities had their onset in service or within a year of service discharge or are otherwise etiologically related to his active service.  The in-service reference of a left foot injury with a fracture of the fifth metatarsal should be discussed.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.


Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

